Title: II. Samuel Adams to John Adams, 22 February 1773
From: Adams, Samuel
To: Adams, John


      
       My dear Sir
       Monday Evg 22? February 1773
      
      If you have had Leisure to commit your Thoughts to writing agreable to my Request I shall be oblig’d if you will send them by the Bearer. The Govr says the House have incautiously applied a Rule of the Common Law (see the 4th Coll. of his Speech). The Assertion is mine, upon your Authority as I thought. If it be vindicable, pray give me your Aid in that as briefly as you please. I am sorry to trouble you at a time when I know you must be much engagd but to tell you a Secret, if there be a Lawyer in the house in Major Hawleys Absense, there is no one whom I incline to confide in.
      
       Your friend
       S. Adams
      
     